Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "each predetermined period of time" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9, 10 12 recites the limitation "an external apparatus" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  The preceding claims establish a first and second external apparatus, but this claim refers to an external apparatus twice, so it’s unclear if they are the same apparatus and if it refers to the first or the second external apparatus, or both.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solum (US 2014/0169599).
1.    Solum discloses a communication apparatus that executes a predetermined service by communicating with an external apparatus, the communication apparatus comprising:
a communication unit configured to establish a connection with the external apparatus and communicating data with the external apparatus in order to execute the predetermined service; [0017 the device are capable of BLE communications with each other and thus have the requisite communication unit. ] and
a control unit configured to control the communication unit so that the communication apparatus operates as a first role in the case of connecting to a first external apparatus operating as a second role, [0046, there is a processor in the hearing aid controlling the processing of signals as described]

wherein the control unit controls the communication unit so that the communication apparatus operates as the second role to connect to the second external apparatus operating as the first role in between times when the communication apparatus carries out a process for operating as the first role and periodically transmitting a predetermined signal. [0034-0035 The primary connected earpiece acts as a slave to the host device, but also acts so establish a connection with the secondary earpiece, and may switch roles]

2.    (Original) The communication apparatus according to claim 1,
wherein the control unit controls the communication unit to receive information indicating the presence of the second external apparatus in the case where the communication apparatus is caused to operate as the second role in order to connect to the second external apparatus. [0020, the secondary aid sends messages detectable by the primary aid which is acting as the master role]

3.    (Original) The communication apparatus according to claim 2,
wherein in the case where a connection with the first external apparatus is established, the control unit controls the communication unit to receive the information indicating the presence of the second external apparatus while a service is not being executed with the first external apparatus. [0019, when the first aid connects to the host device first, it keeps the communication attempts going with the second aid until piconet service is established to both]

4.    (Original) The communication apparatus according to claim 2,
wherein, in the case where a connection is not established with the first external apparatus, the control unit controls the communication unit to transmit information indicating the presence of the communication apparatus to the first external apparatus each predetermined amount of time, and to receive the information indicating the presence of the second external apparatus in between times of the predetermined amount of time. [0020, while the full piconet is established, advertising signals are sent from the second aid, even if no connection is made with the first aid, time intervals of various predetermined periods being defined for scanning and advertising in the reference]

5.    (Original) The communication apparatus according to claim 3,
wherein the control unit controls the communication unit so as to disconnect the connection with the first external apparatus, and establish a connection with the second external apparatus so as to operate as the second role, in response to receiving the information indicating the presence of the second external apparatus. [0018-0020, 0026, 0034, the devices connect and disconnect from each other and scan for the other apparatus, and the advertisements give presence and connection status, this is straightforward within the method]

6.    (Original) The communication apparatus according to claim 4, wherein
the control unit controls the communication unit so as to stop transmitting information indicating the presence of the communication apparatus to the first external apparatus, and establish a connection with the second external apparatus so as to operate as the second role, 

7.    (Original) The communication apparatus according to claim 5,
wherein the control unit controls the communication unit so as to disconnect the connection with the second external apparatus after communicating data with the second external apparatus in order to execute a predetermined service, and transmit information indicating the presence of the communication apparatus to the first external apparatus every the predetermined amount of time so as to operate as the first role. [0018-0020, 0026, 0034, the devices connect and disconnect from each other and scan for the other apparatus, and the advertisements give presence and connection status, this is straightforward within the method]

8.    (Original) The communication apparatus according to claim 2,
wherein the control unit controls the communication unit so as to transmit information, indicating that the communication apparatus cannot connect to an external apparatus, to the first external apparatus, in response to the information indicating the presence of the second external apparatus being received. [0022, once all three devices are connected, only changes are scanned for after notification]

9.    (Original) The communication apparatus according to claim 2,


10.    (Original) The communication apparatus according to claim 2,
wherein, in wireless communication between a role of slave, corresponding to the first role, and a role of master, corresponding to the second role, the control unit controls the communication unit so that the communication unit transmits information indicating the presence of the communication apparatus to the external apparatus in the case where the communication unit operates as the role of the slave, and the communication unit receives information indicating the presence of the external apparatus from the external apparatus in the case where the communication apparatus operates as the role of the master. [0019-0020; switching occurs between master role scanning and slave role advertisements]

11.    (Original) The communication apparatus according to claim 1,
wherein the control unit controls the communication unit so as to operate as the first role before operating as the second role. [0019, it switches roles meaning it is in each respective role before and after the other, however it does connect to the primary device first before establishing itself as a secondary master]

12.    (Original) The communication apparatus according to claim 1,


13.    (Original) A control method for a communication apparatus, the communication apparatus including communication unit that execute a predetermined service by communicating with an external apparatus, the communication unit being communication unit that establish a connection with the external apparatus and communicate data for executing the predetermined service with the external apparatus, [0017 the device are capable of BLE communications with each other and thus have the requisite communication unit. ] the control method for the communication apparatus comprising:
controlling the communication unit so that the communication apparatus operates as a first role in the case of connecting to a first external apparatus operating as a second role, and so that the communication apparatus operates as the second role in the case of connecting to a second external apparatus operating as the first role, [0034; 0019-0020, it may scan for advertisements from a second external apparatus]
wherein in the controlling, the communication unit is controlled so that the communication apparatus operates as the second role to connect to the second external apparatus operating as the first role in between times when the communication apparatus carries out a process for operating as the first role and periodically transmitting a predetermined signal. 

14.    (Original) A non-transitory computer readable storage medium storing a program for causing a computer to execute a control method of a communication apparatus, the communication apparatus including communication unit that execute a predetermined service by communicating with an external apparatus, the communication unit being communication unit that establish a connection with the external apparatus and communicate data for executing the predetermined service with the external apparatus, [0017 the device are capable of BLE communications with each other and thus have the requisite communication unit. ]  the control method for the communication apparatus comprising:
controlling the communication unit so that the communication apparatus operates as a first role in the case of connecting to a first external apparatus operating as a second role, and so that the communication apparatus operates as the second role in the case of connecting to a second external apparatus operating as the first role, [0034; 0019-0020, it may scan for advertisements from a second external apparatus]
wherein in the controlling, the communication unit is controlled so that the communication apparatus operates as the second role to connect to the second external apparatus operating as the first role in between times when the communication apparatus carries out a process for operating as the first role and periodically transmitting a predetermined signal. [0034-0035 The primary connected earpiece acts as a slave to the host device, but also acts so establish a connection with the secondary earpiece, and may switch roles]

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEWIS G WEST/            Primary Examiner, Art Unit 2648